Exhibit 10.1 EXCHANGE AGREEMENT This EXCHANGE AGREEMENT (this “ Agreement ”) is made and entered into as of January 13, 2016 by and among SANUWAVE Health, Inc., a Nevada corporation with offices located at 11475 Great Oaks Way, Suite 150, Alpharetta, Georgia 30022 (the “ Company ”), and the investors listed on Schedule I hereto (each a “ Investor ” and together the “ Investors ”). Certain terms used and not otherwise defined in the text of this Agreement are defined in Section 10 hereof. RECITALS WHEREAS, the Company and the Investors are executing and delivering this Agreement in the reliance upon the various exemptions from securities registration afforded by the Securities Act of 1933, as amended (the “ Securities Act ”) WHEREAS, the Investors are the beneficial owners of Series A warrants to purchase shares of the Company’s common stock, $0.001 par value per share (the “ Common Stock ”), in such amounts as listed on Schedule I hereto (the “ Warrants ”); WHEREAS, the Company and the Investors desire to exchange all of the Investors’ respective Warrants, and all rights, title and interest therein or associated therewith, for shares of Common Stock and shares of the Company’s Series B Convertible Preferred Stock, $0.001 par value (the “ Preferred Stock ”), in accordance with the terms and provisions of this Agreement (the “ Exchange ”). NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties and covenants herein contained, the parties hereto hereby agree as follows: 1.
